Exhibit 10.97
TRUST AGREEMENT
THIS AGREEMENT OF TRUST (the “Agreement”) effective the 31st day of December,
2003, by and between DYNEGY INC. (the “Company”), and VANGUARD FIDUCIARY TRUST
COMPANY, a trust company incorporated under Chapter 10 of the Pennsylvania
Banking Code (the “Trustee”),
WITNESSETH
WHEREAS, the Company has adopted and is maintaining the DYNEGY NORTHEAST
GENERATION, INC. SAVINGS INCENTIVE PLAN (the “Plan”) for the exclusive benefit
of its eligible Employees; and
WHEREAS, the Dynegy Inc. Benefit Plans Committee (the “Plan Administrator”) is
the fiduciary named in the Plan as having the authority to control and manage
the operation and administration of the Plan;
WHEREAS, the Company and the Trustee deem it necessary and desirable to enter
into a written agreement of trust;
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto, intending to be legally bound, hereby agree and declare as
follows:

 

 



--------------------------------------------------------------------------------



 



ARTICLE I
ESTABLISHMENT OF THE TRUST
Section 1.1. The Company and the Trustee hereby agree to the establishment of a
trust consisting of such sums as shall from time to time be paid to the Trustee
under the Plan and such earnings, income and appreciation as may accrue thereon,
which, less payments made by the Trustee to carry out the purposes of the Plan,
are referred to herein as the “Fund.” The Trustee shall carry out the duties and
responsibilities herein specified, but shall be under no duty to determine
whether the amount of any contribution by the Company or any Participant is in
accordance with the terms of the Plan nor shall the Trustee be responsible for
the collection of any contributions required under the Plan.
Section 1.2. The Fund shall be held, invested, reinvested and administered by
the Trustee in accordance with the terms of the Plan and this Agreement solely
in the interest of Participants and their beneficiaries and for the exclusive
purpose of providing benefits to Participants and their beneficiaries and
defraying reasonable expenses of administering the Plan. Except as provided in
Section 6.2, no assets of the Plan shall inure to the benefit of the Company.
Section 1.3. The Trustee shall pay benefits and expenses from the Fund only upon
the written direction of the Plan Administrator. The Trustee shall be fully
entitled to rely on such directions furnished by the Plan Administrator, and
shall be under no duty to ascertain whether the directions are in accordance
with the provisions of the Plan.
ARTICLE II
INVESTMENT OF THE FUND
Section 2.1. The Plan Administrator shall have the exclusive authority and
discretion to select the investment funds (“Investment Funds”) available for
investment under the Plan. In making such selection, the Plan Administrator
shall use the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent person acting in a like capacity and familiar with
such matters would use in the conduct of an enterprise of a like character and
with like aims. The available investments under the Plan shall be sufficiently
diversified so as to seek to minimize the risk of large losses, unless under the
circumstances it is clearly prudent not to do so. The Company shall notify the
Trustee in writing of the selection of the Investment Funds currently available
for investment under the Plan, and any changes thereto. The Plan Administrator
may also direct the Trustee from time to time to cause assets in the Fund to be
delivered to the trustee under that certain Master Trust Agreement effective
January 1, 2002, between Dynegy Inc. and Vanguard Fiduciary Trust Company (the
“Master Trust Agreement”) which established a master trust (the “Master Trust”),
and to cause such assets to be held, administered and invested pursuant to the
Master Trust Agreement. The Master Trust is hereby adopted as a part of this
Agreement and tire Plan.

 

Pg. 2



--------------------------------------------------------------------------------



 



Section 2.2. Except as otherwise provided in the Plan, each Participant shall
have the exclusive right, in accordance with the provisions of the Plan, to
direct the investment by the Trustee of all amounts allocated to the separate
accounts of the Participant under the Plan among any one or more of the
available Investment Funds. All investment directions by Participants shall be
timely furnished to the Trustee by the Plan Administrator, except to the extent
such directions are transmitted telephonically or otherwise by Participants
directly to the Trustee or its delegate in accordance with rules and procedures
established and approved by the Plan Administrator and communicated to the
Trustee. In making any investment of the assets of the Fund, the Trustee shall
be fully entitled to rely on such directions furnished to it by the Plan
Administrator or by Participants in accordance with the Plan Administrator’s
approved rules and procedures, and shall be under no duty to make any inquiry or
investigation with respect thereto. The Plan Administrator may designate a
default fund under the Plan in which the Trustee shall deposit contributions to
the Fund on behalf of Participants who have been identified by the Plan
Administrator as having not specified investment choices under the Plan. If the
Trustee receives any contribution under the Plan that is not accompanied by
instructions directing its investment, the Trustee shall immediately notify the
Plan Administrator of that fact, and the Trustee may, in its discretion, hold
all or a portion of the contribution uninvested without liability for loss of
income or appreciation pending receipt of proper investment directions (which
proper investment directions shall include the designation of a default fund as
provided in the preceding sentence). Otherwise, it is specifically intended
under the Plan and this Agreement that the Trustee shall have no discretionary
authority to determine the investment of the assets of the Fund.

 

Pg. 3



--------------------------------------------------------------------------------



 



Section 2.3. Subject to the provisions of Sections 2.1 and 2.2, the Trustee
shall have the authority, in addition to any authority given by law, to exercise
the following powers in the administration of the Trust:
(a) to invest and reinvest all or a part of the Fund in accordance with
Participants’ investment directions in any available Investment Fund selected by
the Plan Administrator without restriction to investments authorized for
fiduciaries, including, without limitation on the amount that may be invested
therein, any common, collective or commingled trust fund maintained by the
Trustee. Any investment in, and any terms and conditions of, any common,
collective or commingled trust fund available only to employee trusts which
meets the requirements of the Internal Revenue Code of 1986, as amended (the
“Code”), or corresponding provisions of subsequent income tax laws of the United
States, shall constitute an integral part of this Agreement and the Plan;
(b) to dispose of all or any part of the investments, securities, or other
property which may from time to time or at any time constitute the Fund in
accordance with the investment directions by Participants furnished to it
pursuant to Section 2.2 or the written directions by the Plan Administrator
furnished to it pursuant to Section 1.3, and to make, execute and deliver to the
purchasers thereof good and sufficient deeds of conveyance therefor, and all
assignments, transfers and other legal instruments, either necessary or
convenient for passing the title and ownership thereto, free and discharged of
all trusts and without liability on the part of such purchasers to see to the
application of the purchase money;
(c) to hold cash uninvested to the extent necessary to pay benefits or expenses
of the Plan;
(d) to cause any investment of the Fund to be registered in the name of the
Trustee or the name of its nominee or nominees or to retain such investment
unregistered or in a form permitting transfer by delivery; provided that the
books and records of the Trustee shall at all times show that all such
investments are part of the Fund;

 

Pg. 4



--------------------------------------------------------------------------------



 



(e) except as provided in Section 5.2 and except as provided further in
Article IV hereof with respect to shares of common stock of the Company
(“Company Stock”) that are held by the Fund, to vote in person or by proxy with
respect to all mutual fund shares which are held by the Plan (other than mutual
fund shares acquired at the direction of a Participant pursuant to an individual
brokerage account option that is an investment alternative under the Plan)
solely in accordance with directions furnished to it by the Plan Administrator,
and to vote in person or by proxy and to make all other offer decisions with
respect to all other securities credited to a Participant’s separate accounts
under the Plan solely in accordance with directions furnished to it by the
Participant;
(f) upon the written direction of the Plan Administrator, to apply for,
purchase, hold or transfer any life insurance, retirement income, endowment or
annuity contract;
(g) to consult and employ any suitable agent to act on behalf of the Trustee and
to contract for legal, accounting, clerical and other services deemed necessary
by the Trustee to manage and administer the Fund according to the terms of the
Plan and this Agreement provided that the Plan Administrator has approved any
additional costs which result from the use of such agents;
(h) upon the written direction of the Plan Administrator, to make loans from the
Fund to Participants in amounts and on terms approved by the Plan Administrator
in accordance with the provisions of the Plan; provided that the Company shall
have the responsibility for collecting all loan repayments required to be made
under the Plan and for furnishing the Trustee with copies of all promissory
notes evidencing such loans; and
(i) to pay from the Fund all taxes imposed or levied with respect to the Fund or
any part thereof under existing or future laws, and to contest the validity or
amount of any tax, assessment, claim or demand respecting the Fund or any part
thereof.

 

Pg. 5



--------------------------------------------------------------------------------



 



Section 2.4. Except as may be authorized by regulations promulgated by the
Secretary of Labor, the Trustee shall not maintain the indicia of ownership in
any assets of the Fund outside of the jurisdiction of the district courts of the
United States.
ARTICLE III
DUTIES AND RESPONSIBILITIES
Section 3.1. The Trustee, the Company and the Plan Administrator shall each
discharge their assigned duties and responsibilities under this Agreement and
the Plan solely in the interest of Participants and their beneficiaries in the
following manner:
(a) for the exclusive purpose of providing benefits to Participants and their
beneficiaries and defraying reasonable expenses of administering the Plan;
(b) with the care, skill, prudence, and diligence under the circumstances then
prevailing that a prudent person acting in a like capacity and familiar with
such matters would use in the conduct of an enterprise of a like character and
with like aims;
(c) by diversifying the available investments under the Plan so as to seek to
minimize the risk of large losses, unless under the circumstances it is clearly
prudent not to do so; and
(d) in accordance with the provisions of the Plan and this Trust Agreement
insofar as they are consistent with the provisions of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)
Section 3.2. The Trustee shall keep full and accurate accounts of all receipts,
investments, disbursements and other transactions hereunder, including such
specific records as may be agreed upon in writing between the Company and the
Trustee. All such accounts, books and records shall be open to inspection and
audit at all reasonable times by any authorized representative of the Company or
the Plan Administrator. A Participant may examine only those individual account
records pertaining directly to him.

 

Pg. 6



--------------------------------------------------------------------------------



 



Section 3.3. Within 120 days after the end of each Plan Year or within 120 days
after its removal or resignation, the Trustee shall file with the Plan
Administrator a written account of the administration of the Fund showing all
transactions effected by the Trustee subsequent to the period covered by the
last preceding account to the end of such Plan Year or date of removal or
resignation and all property held at its fair market value at the end of the
accounting period. Upon approval of such accounting by the Plan Administrator,
neither the Company nor the Plan Administrator shall be entitled to any further
accounting by the Trustee except in the case of manifest error. The Plan
Administrator may approve such accounting by written notice of approval
delivered to the Trustee or by failure to express objection to such accounting
in writing delivered to the Trustee within one year from the date on which the
accounting is delivered to the Plan Administrator.
Section 3.4. In accordance with the terms of the Plan, the Trustee shall open
and maintain separate accounts in the name of each Participant in order to
record all contributions by or on behalf of die Participant under the Plan and
any earnings, losses and expenses attributable thereto. The Plan Administrator
shall furnish the Trustee with written instructions enabling the Trustee to
allocate properly all contributions and other amounts under the Plan to the
separate accounts of Participants. In making such allocation, the Trustee shall
be fully entitled to rely on the instructions furnished by the Plan
Administrator and shall be under no duty to make any inquiry or investigation
with respect thereto.
Section 3.5. The Trustee shall furnish each Participant with statements
quarterly, as soon as reasonably practicable but in no event more than 30 days
after the last day of each fiscal quarter, reflecting the then current fair
market value of the Participant’s separate accounts under the Plan as of the end
of such quarter.
Section 3.6. The Trustee shall not be required to determine the facts concerning
the eligibility of any Participant to participate in the Plan, the amount of
benefits payable to any Participant or beneficiary under the Plan, or the date
or method of payment or disbursement. The Trustee shall be fully entitled to
rely solely upon the written advice and directions of the Plan Administrator as
to any such question of fact.

 

Pg. 7



--------------------------------------------------------------------------------



 



Section 3.7. Unless resulting from the Trustee’s negligence, willful misconduct,
lack of good faith, or breach of its duties or obligations under this Agreement
or ERISA, the Company shall indemnify and save harmless the Trustee from,
against, for and in respect of any and all damages, losses, obligations,
liabilities, liens, deficiencies, costs and expenses, including without
limitation, reasonable attorney’s fees incident to any suit, action,
investigation, claim or proceedings suffered, sustained, incurred or required to
be paid by the Trustee in connection with the Plan or this Agreement.
Section 3.8. The Trustee shall indemnify and save harmless the Company, the
Plan, and the Plan Administrator from, against, for and in respect of any and
all damages, losses, obligations, liabilities, liens, deficiencies, costs and
expenses, including without limitation, reasonable attorney’s fees, incident to
any suit, action, investigation, claim or proceedings suffered, sustained, or
incurred as a result of the Trustee’s negligence, willful misconduct, lack of
good faith, or breach of its duties or obligations under this Agreement or
ERISA.
ARTICLE IV
VOTING AND OTHER RIGHTS OF COMPANY STOCK
Section 4.1. Each Participant or beneficiary of a deceased Participant (referred
to herein collectively as Participant) shall have the right to direct the
Trustee as to the manner of voting and the exercise of all other rights which a
shareholder of record has with respect to shares (and fractional shares) of
Company Stock which have been allocated to the Participant’s separate account
including, but not limited to, the right to sell or retain shares in a public or
private tender offer.
Section 4.2. All shares (and fractional shares) of Company Stock for which the
Trustee has not received timely Participant directions shall be voted or
exercised by the Trustee in the same proportion as the shares (and fractional
shares) of Company Stock for which the Trustee received timely Participant
directions, except in the case where to do so would be inconsistent with the
provisions of Title I of ERISA. All reasonable efforts shall be made to inform
each Participant that shares of Company Stock for which the Trustee does not
receive Participant direction shall be voted pro rata in proportion to the
shares for which the Trustee has received Participant direction.

 

Pg. 8



--------------------------------------------------------------------------------



 



Section 4.3. Notwithstanding anything to the contrary, in the event of a tender
offer for Company Stock, the Trustee shall interpret a Participant’s silence as
a direction not to tender the shares of Company Stock allocated to the
Participant’s separate account and, therefore, the Trustee shall not tender any
shares (or fractional shares) of Company Stock for which it does not receive
timely directions to tender such shares (or fractional shares) from
Participants, except in the case where to do so would be inconsistent with the
provisions of Title I of ERISA. Furthermore, tender offer materials provided to
Participants shall specifically inform Participants that the Trustee shall
interpret a Participant’s silence as a direction not to tender the Participant’s
shares of Company Stock.
Section 4.4. Each Participant exercising his authority under this Article shall
be considered a named fiduciary of the Plan within the meaning of ERISA
Section 402(a)(2) with respect to the voting directions or response to an offer
provided by the Participant (including in the case where a Participant’s silence
is treated by the Trustee as a direction not to tender as provided under
Section 4.3 hereof).
Section 4.5. Information relating to the purchase, holding and sale of
securities and the exercise of voting, tender and other similar rights with
respect to Company Stock by Participants and beneficiaries shall be maintained
in accordance with procedures that are designed to safeguard the confidentiality
of such information, except to the extent necessary to comply with Federal laws
or State laws not preempted by ERISA. The Trustee shall be the fiduciary who is
responsible for ensuring that such procedures are sufficient to safeguard the
confidentiality of the information described above and that such procedures are
followed.

 

Pg. 9



--------------------------------------------------------------------------------



 



ARTICLE V
APPOINTMENT OF INVESTMENT MANAGERS
Section 5.1. The Plan Administrator may appoint one or more Investment Managers
with respect to some or all of the assets of the Fund as contemplated by section
402(c)(3) of ERISA. Any such investment manager shall acknowledge to the Plan
Administrator in writing that it accepts such appointment and that it is an
ERISA fiduciary with respect to the Plan and the Fund. The Plan Administrator
shall provide the Trustee with a copy of the written agreement (and any
amendments thereto) between the Plan Administrator and the Investment Manager.
By notifying the Trustee of the appointment of an Investment Manager, the Plan
Administrator shall be deemed to certify that such Investment Manager meets the
requirements of section 3(38) of ERISA. The authority of the Investment Manager
shall continue until the Plan Administrator rescinds the appointment or the
Investment Manager has resigned.
Section 5.2. The assets with respect to which a particular Investment Manager
has been appointed shall be specified by the Plan Administrator and shall be
segregated in a separate account for the Investment Manager (the “Separate
Account”) and the Investment Manager shall have the power to direct the Trustee
in every aspect of the investment of the assets of the Separate Account. The
Investment Manager shall be responsible for making any proxy voting or tender
offer decisions with respect to securities held in the Separate Account and the
Investment Manager shall maintain a record of the reasons for the manner in
which it voted proxies or responded to tender offers. The Trustee shall not be
liable for the acts or omissions of an Investment Manager and shall have no
liability or responsibility for acting or not acting pursuant to the direction
of, or failing to act in the absence of, any direction from an Investment
Manager, unless the Trustee knows that by such action or failure to act it would
be itself committing a breach of fiduciary duty or participating in a breach of
fiduciary duty by such Investment Manager, it being the intention of the parties
that the Trustee shall have the full protection of section 405(d) of ERISA.

 

Pg. 10



--------------------------------------------------------------------------------



 



ARTICLE VI
PROHIBITION OF DIVERSION
Section 6.1. Except as provided in Section 6.2 of this Article, at no time prior
to the satisfaction of all liabilities with respect to Participants and their
beneficiaries under the Plan shall any part of the corpus or income of the Fund
be used for, or diverted to, purposes other than for the exclusive benefit of
Participants or their beneficiaries, or for defraying reasonable expenses of
administering the Plan.
Section 6.2. The provisions of Section 6.1 notwithstanding, contributions made
by the Company under the Plan may be returned to the Company under the following
conditions:
(a) If a contribution is made by mistake of fact, such contribution may be
returned to the Company within one year of the payment of such contribution;
(b) Contributions to the Plan are specifically conditioned upon their
deductibility under the Code. To the extent a deduction is disallowed for any
such contribution, it may be returned to the Company within one year after the
disallowance of the deduction. Contributions which are not deductible in the
taxable year in which made but are deductible in subsequent taxable years shall
not be considered to be disallowed for purposes of this subsection; and
(c) Contributions to the Plan are specifically conditioned on initial
qualification of the Plan under the Code. If the Plan is determined to be
disqualified, contributions made in respect of any period subsequent to the
effective date of such disqualification may be returned to the Company within
one year after the date of denial of qualification.

 

Pg. 11



--------------------------------------------------------------------------------



 



ARTICLE VII
COMMUNICATION WITH PLAN ADMINISTRATOR AND COMPANY
Section 7.1. Whenever the Trustee is permitted or required to act upon the
directions or instructions of the Plan Administrator, the Trustee shall be
entitled to act upon any written communication signed by any person or agent
designated to act as or on behalf of the Plan Administrator. Such person or
agent shall be so designated either under the provisions of the Plan or in
writing by the Company and their authority shall continue until revoked in
writing The Trustee shall incur no liability for failure to act on such person’s
or agent’s instructions or orders without written communication, and the Trustee
shall be fully protected in all actions taken in good faith in reliance upon any
instructions, directions, certifications and communications believed to be
genuine and to have been signed or communicated by the proper person.
Section 7.2. The Company shall notify the Trustee in writing as to the
appointment, removal or resignation of any person designated to act as or on
behalf of the Plan Administrator. After such notification, the Trustee shall be
fully protected in acting upon the directions of, or dealing with, any person
designated to act as or on behalf of the Plan Administrator until it receives
notice to the contrary. The Trustee shall have no duty to inquire into the
qualifications of any person designated to act as or on behalf of the Plan
Administrator.
ARTICLE VIII
TRUSTEE’S COMPENSATION
Section 8.1. The Trustee shall be entitled to reasonable compensation for its
services as is agreed upon with the Company. If approved by the Plan
Administrator, the Trustee shall also be entitled to reimbursement for all
direct expenses properly and actually incurred on behalf of the Plan. Such
compensation or reimbursement shall be paid to the Trustee out of the Fund
unless paid directly by the Company.

 

Pg. 12



--------------------------------------------------------------------------------



 



ARTICLE IX
RESIGNATION AND REMOVAL OF TRUSTEE
Section 9.1. The Trustee may resign at any time by written notice to the Company
which shall be effective 45 days after delivery unless prior thereto a successor
trustee shall have been appointed.
Section 9.2. The Trustee may be removed by the Company at any time upon 30 days
written notice to the Trustee; such notice, however, may be waived by the
Trustee.
Section 9.3. The appointment of a successor trustee hereunder shall be
accomplished by and shall take effect upon the delivery to the resigning or
removed Trustee, as the case may be, of written notice of the Company appointing
such successor trustee, and an acceptance in writing of the office of successor
trustee hereunder executed by the successor so appointed. Any successor trustee
may be either a corporation authorized and empowered to exercise trust powers or
one or more individuals. All of the provisions set forth herein with respect to
the Trustee shall relate to each successor trustee so appointed with the same
force and effect as if such successor trustee had been originally named herein
as the Trustee hereunder. If within 45 days after notice of resignation shall
have been given under the provisions of this Article a successor trustee shall
not have been appointed, the resigning Trustee or the Company may apply to any
court of competent jurisdiction for the appointment of a successor trustee.
Section 9.4. Upon the appointment of a successor trustee, the resigning or
removed Trustee shall transfer and deliver the Fund to such successor trustee,
after reserving such reasonable amount as the Plan Administrator shall authorize
to provide for the Trustee’s expenses in the settlement of its account, the
amount of any compensation due to it and any sums chargeable against the Fund
for which it may be liable. If the sums so reserved are not sufficient for such
purposes, the resigning or removed Trustee shall be entitled to reimbursement
for any deficiency from the successor trustee and the Company who shall be
jointly and severally liable therefor.

 

Pg. 13



--------------------------------------------------------------------------------



 



ARTICLE X
INSURANCE COMPANIES
Section 10.1. If any contract issued by an insurance company shall form a part
of the Trust assets, the insurance company shall not be deemed a party to this
Agreement. A certification in writing by the Trustee as to the occurrence of any
event contemplated by this Agreement or the Plan shall be conclusive evidence
thereof and the insurance company shall be protected in relying upon such
certification and shall incur no liability for so doing. With respect to any
action under any such contract, the insurance company may deal with the Trustee
as the sole owner thereof and need not see that any action of the Trustee is
authorized by this Agreement or the Plan. Any change made or action taken by an
insurance company upon the direction of the Trustee shall fully discharge the
insurance company from all liability with respect thereto, and it need not see
to the distribution or further application of any moneys paid by it to the
Trustee or paid in accordance with the direction of the Trustee.
ARTICLE XI
AMENDMENT AND TERMINATION OF THE TRUST AND PLAN
Section 11.1. The Company may, by delivery to the Trustee of an instrument in
writing, amend, terminate or partially terminate this Agreement at any time;
provided, however, that no amendment shall increase the duties or liabilities of
the Trustee without the Trustee’s consent; and, provided further, that no
amendment shall divert any part of the Fund to any purpose other than providing
benefits to Participants and their beneficiaries or defraying reasonable
expenses of administering the Plan.
Section 11.2. If the Plan is terminated in whole or in part, or if the Company
permanently discontinues its contributions to the Plan, the Trustee shall
distribute the Fund or any part thereof in such manner and at such times as the
Plan Administrator shall direct in writing. In the absence of receipt of such
written directions within 90 days after the effective date of such termination,
the Trustee shall distribute the Fund in accordance with the provisions of the
Plan.

 

Pg. 14



--------------------------------------------------------------------------------



 



ARTICLE XII
MISCELLANEOUS PROVISIONS
Section 12.1. Unless the context of this Agreement clearly indicates otherwise,
the terms defined in the Plan shall, when used herein, have the same meaning as
in the Plan. As used herein, the term “Participant” shall mean an individual who
is a Member (as such term is defined in the Plan).
Section 12.2. Except as otherwise required in the case of any qualified domestic
relations order within the meaning of Section 414(p) of the Code, the benefits
or proceeds of any allocated or unallocated portion of the assets of the Fund
and any interest of any Participant or beneficiary arising out of or created by
the Plan either before or after the Participant’s retirement shall not be
subject to execution, attachment, garnishment or other legal or judicial process
whatsoever by any person, whether creditor or otherwise, claiming against such
Participant or beneficiary. No Participant or beneficiary shall have the right
to alienate, encumber or assign any of the payments or proceeds or any other
interest arising out of or created by the Plan and any action purporting to do
so shall be void. The provisions of this Section shall apply to all Participants
and beneficiaries, regardless of their citizenship or place of residence.
Section 12.3. Nothing contained in this Agreement or in the Plan shall require
the Company to retain any Employee in its service.
Section 12.4. Any person dealing with the Trustee may rely upon a copy of this
Agreement and any amendments thereto certified to be true and correct by the
Trustee.
Section 12.5. The Trustee hereby acknowledges receipt of a copy of the Plan. The
Company will cause a copy of any amendment to the Plan to be delivered to the
Trustee.
{REMAINDER OF PAGE LEFT INTENTIONALLY BLANK}

 

Pg. 15



--------------------------------------------------------------------------------



 



Section 12.6. The construction, validity and administration of this Agreement
shall be governed by the laws of the Commonwealth of Pennsylvania, except to the
extent that such laws have been specifically superseded by ERISA.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

                  Attest:   DYNEGY INC.    
 
                    By:   /s/ [ILLEGIBLE]                  
 
      Title:        
 
         
 
    Attest:   VANGUARD FIDUCIARY TRUST COMPANY    
 
                /s/ [ILLEGIBLE]   By:   /s/ [ILLEGIBLE]                  
 
      Title:   Principal    

 

Pg. 16